          Case 1:19-cr-00868-PGG Document 74
                                          73 Filed 12/08/20 Page 1 of 2

The Honorable Paul G. Gardephe
December 8, 2020




                | MORVILLO                       PLLC
                                                                         GREGORY MORVILLO
                                                                              (646) 831-1531
                                                                       GM@MorvilloPLLC.com
                                                                       www.MorvilloPLLC.com




                                        December 8, 2020


Via ECF
The Honorable Paul G. Gardephe
United States District Judge                                                 December 8, 2020
Southern District of New York
40 Foley Square
New York, NY 10007


                       Re: United States v. Jose Maria et al., - 19 Cr. 868 (PGG)
Dear Judge Gardephe:
        The undersigned represents Loren Rubio in the above captioned matter. I am writing to
request that the Court temporarily alter the terms of Ms. Rubio’s bail conditions so that she may
travel to the Dominican Republic to assist in making arrangements for and attending her uncle’s
funeral.
        On December 6, 2020, while riding a motorcycle, Ms. Rubio’s uncle was the victim of a
hit and run accident. Apparently, he suffered compound fractures of his legs and multiple
fractures of his skull. In addition, as I understand it, doctors have informed the family that his
heart is too weak to survive surgery and they are simply waiting for him to pass, which they
anticipate happening this week. As such, although she understands that she just made a similar
request in November for her grandmother’s funeral, Ms. Rubio requests that the Court permit her
to travel back to the Dominican Republic as soon as possible. She proposes to return to the New
York no later than December 18, 2020.
        Should the Court permit her to travel, Ms. Rubio will stay in the same place as her
previous trip: Manzana 23 Casa #18 Brisal, Dominican Republic. She will, of course, have her
cellular telephone with her at all times. That number is (347) 872-3473.
        We reiterate that Ms. Rubio is not a flight risk. Indeed, when the Court permitted her to
travel to the Dominican Republic in November for her grandmother’s funeral, Ms. Rubio
returned on time. I have communicated with AUSAs Elizabeth Espinosa and Jun Xiang, as well


                                    www.MorvilloPLLC.com
         Case 1:19-cr-00868-PGG Document 74
                                         73 Filed 12/08/20 Page 2 of 2

The Honorable Paul G. Gardephe
December 8, 2020


as, Pre-Trial Services Officer Courtney DeFeo. Both institutions take no position on Ms. Rubio’s
request. Both, however, request that should the Court grant Ms. Rubio’s application that it order
Ms. Rubio to mail her passport back to pretrial within 24 hours of her return to the United States.
Ms. Rubio consents to this reasonable request. Should Your Honor require anything further on
this issue I am available at the Court’s convenience to discuss the matter.


                                                     Respectfully submitted,
                                                             /s/
                                                     Gregory Morvillo


cc: AUSA Elizabeth Espinosa
   AUSA Jun Xiang
   Courtney DeFeo, Pre-Trial Services Officer




                                    www.MorvilloPLLC.com
